MEMORANDUM **
Morgan Rose appeals the district court’s order revoking his supervised release and imposing an 18-month sentence. He originally pleaded guilty to conspiracy to import and distribute marijuana, in violation of 21 U.S.C. § 841(b)(1)(D).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Rose has filed a brief stating there are no meritorious issues, and a motion to withdraw as counsel of record. No pro se brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.